


Exhibit 10.9

 

THE FIRST MARBLEHEAD CORPORATION

 

Restricted Stock Unit Agreement
Granted Under 2003 Stock Incentive Plan

 

1)             Grant of Award.

 

This Agreement evidences the grant by The First Marblehead Corporation, a
Delaware corporation (the “Company”) on                            (the “Grant
Date”) to                            (the “Participant”) of
                           restricted stock units of the Company (individually,
an “RSU” and collectively, the “RSUs”).  Each RSU represents the right to
receive one share of the common stock, $0.01 par value per share, of the Company
(“Common Stock”) as provided in this Agreement.  The shares of Common Stock that
are issuable upon vesting of the RSUs are referred to in this Agreement as
“Shares.”

 

2)             Vesting; Forfeiture.

 

a)             This award shall vest as to

 

 

                                                .

 

b)            In the event that the Participant’s employment with the Company is
terminated by reason of death or disability, this award shall be fully vested
and the date that the Participant’s employment terminates shall be a vesting
date.  For this purpose, “disability” shall mean the inability of the
Participant, due to a medical reason, to carry out his duties as an employee of
the Company for a period of six consecutive months.  In addition, if the
Participant’s employment with the Company is terminated by the Company for a
reason other than “Cause” (as defined below), then the number of RSUs which
shall be vested shall be determined as though the Participant’s employment had
terminated on the day that follows the anniversary of the Grant Date that next
follows the date of actual termination.  For purposes of this Section 2, “Cause”
shall mean unsatisfactory job performance (as determined by the Company),
willful misconduct, fraud, gross negligence, disobedience or dishonesty.

 

c)             For purposes of this Agreement, employment with the Company shall
include employment with a parent or subsidiary of the Company.

 

d)            The Participant agrees not to engage in a Competitive Action (as
defined below) from the date hereof through the first anniversary of the date of
termination of the Participant’s employment with the Company.  If on or prior to
a Settlement Date (as defined below), the Participant engages in a Competitive
Action or enters into, or has entered into, an agreement (written, oral or
otherwise) to engage in a Competitive Action, all of the RSUs and all Shares
issuable upon vesting of all RSU’s subject to this Agreement shall be
immediately forfeited, and the Participant shall have no further rights with
respect to such RSUs or Shares.  In the event that the Participant engages in a
Competitive Action or enters into, or has entered into, an agreement (written,
oral or otherwise) to engage in a Competitive Action after the last Settlement
Date but on or prior to the first anniversary of the Participant’s termination
of employment with the Company, the Participant shall pay to the Company, upon
demand by the Company, an amount equal to (i) the value, as of each Settlement
Date, of the number of Shares delivered to the Participant represented by RSUs
on such Settlement Date and (ii) the value of all dividends, if any, paid to the
Participant in respect of the Shares delivered to the Participant on such
Settlement Date.  The Participant may satisfy the payment obligation to the
Company of the portion due under (i) above by returning the Shares delivered to
the Participant on all Settlement Dates, provided that any amounts due under
(ii) above must be remitted to the Company in addition to the return

 

--------------------------------------------------------------------------------


 

of the Shares.  The Participant acknowledges that the restriction on engaging in
a Competitive Action, in view of the nature of the business in which the Company
is engaged, is reasonable in scope (as to both the temporal and geographical
limits) and necessary in order to protect the legitimate business interests of
the Company, and that any violation thereof would result in irreparable injuries
to the Company.  The Participant acknowledges further that the amounts required
to be paid to the Company pursuant to this provision are reasonable and are not
liquidated damages nor shall they be characterized as such and that the payment
of such amounts shall not preclude the Company from seeking any further remedies
at law or in equity.

 

e)             For purposes of this Agreement, the Participant will be deemed to
engage in a “Competitive Action” if, either directly or indirectly, and whether
as an employee, consultant, independent contractor, partner, joint venturer or
otherwise, the Participant (i) engages in or directs any business activities, in
any geographical area where the Company or any subsidiary or parent of the
Company is engaged in business or outside of any such geographical area, in
either case, which are competitive with any business activities conducted by the
Company or any subsidiary or parent of the Company in such geographical area,
(ii) on behalf of any person or entity engaged in business activities
competitive with the business activities of the Company or any subsidiary or
parent of the Company, solicits or induces, or in any manner attempts to solicit
or induce, any person employed by, or as an agent of, the Company or any
subsidiary or parent of the Company to terminate such person’s employment or
agency relationship, as the case may be, with the Company or any subsidiary or
parent of the Company, (iii) diverts, or attempts to divert, any person, concern
or entity from doing business with the Company or any subsidiary or parent of
the Company or attempts to induce any such person, concern or entity to cease
being a customer of the Company or any subsidiary or parent of the Company or
(iv) makes use of, or attempts to make use of, the property or proprietary
information of the Company or any subsidiary or parent of the Company, other
than in the course of the performance of services to the Company or any
subsidiary or parent of the Company or at the direction thereof.  The
determination as to whether the Participant has engaged in a Competitive Action
(as defined herein) shall be made by the Compensation Committee of the Board of
Directors of the Company (the “Committee”) in its sole and absolute discretion. 
The Committee’s exercise or nonexercise of such discretion with respect to any
particular event or occurrence by or with respect to the Participant or any
other recipient of stock options, RSUs or other derivative securities of the
Company shall not in any way reduce or eliminate the authority of the Committee
to (i) determine that any event or occurrence by or with respect to the
Participant constitutes engaging in a Competitive Action or (ii) determine the
related Competitive Action date.

 

3)             Distribution of Shares.

 

a)             The Company will distribute to the Participant (or to the
Participant’s estate in the event that his or her death occurs before
distribution of the corresponding Shares), as soon as administratively
practicable after each vesting date (each such date of distribution is
hereinafter referred to as a “Settlement Date”), but in no event later than 60
days after such vesting date, the Shares of Common Stock represented by RSUs
that vested on such vesting date.

 

b)            The Company shall not be obligated to issue to the Participant the
Shares upon the vesting of any RSU (or otherwise) unless the issuance and
delivery of such Shares shall comply with all relevant provisions of law and
other legal requirements including, without limitation, any applicable federal
or state securities laws and the requirements of any stock exchange upon which
shares of Common Stock may then be listed.

 

--------------------------------------------------------------------------------


 

4)             Restrictions on Transfer.

 

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.

 

5)             Dividend and Other Shareholder Rights.

 

Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or have any rights or privileges of,
a stockholder of the Company in respect of the Shares issuable pursuant to the
RSUs granted hereunder until the Shares have been delivered to the Participant.

 

6)             Provisions of the Plan; Reorganization Event.

 

a)             This Agreement is subject to the provisions of the Plan, a copy
of which is furnished to the Participant with this Agreement.

 

b)            Upon the occurrence of a Reorganization Event (as defined in the
Plan, provided that such event also constitutes a change in ownership or
effective control of the Company or a change in ownership of a substantial
portion of the Company’s assets for purposes of Section 409A of the Internal
Revenue Code), each RSU (whether vested or unvested) shall become the right to
receive the cash, securities or other property that a Share was converted into
or exchanged for pursuant to such Reorganization Event.  If, in connection with
such a Reorganization Event, a portion of the cash, securities and/or other
property received upon the conversion or exchange of the Shares is to be placed
into escrow to secure indemnification or similar obligations, the mix between
the vested and unvested portion of such cash, securities and/or other property
that is placed into escrow shall be the same as the mix between the vested and
unvested portion of such cash, securities and/or other property that is not
subject to escrow.  Notwithstanding the foregoing provisions, this award shall
be fully vested if, on or prior to the second anniversary of the date of the
consummation of such Reorganization Event, the Participant’s employment with the
Company or the Company’s successor is terminated for Good Reason (as defined
below) by the Participant or is terminated without Cause (as defined below) by
the Company or the Company’s successor.

 

c)             For purposes of this Section 6, (i) “Good Reason” shall mean any
significant diminution in the Participant’s title, authority, or
responsibilities from and after such Reorganization Event or any material
reduction in the annual cash compensation payable to the Participant from and
after such Reorganization Event or the relocation of the place of business at
which the Participant is principally located to a location that is greater than
50 miles from its location immediately prior to such Reorganization Event,
provided that such diminution, reduction or relocation is not cured within 30
days of written notice to the Company from the Participant and (ii) “Cause”
shall mean any (i) willful failure by the Participant, which failure is not
cured within 30 days of written notice to the Participant from the Company, to
perform his or her material responsibilities to the Company or (ii)  willful
misconduct by the Participant which affects the business reputation of the
Company.

 

7)             Withholding Taxes; Section 83(b) Election.

 

a)             No Shares will be delivered pursuant to the vesting of an RSU
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

 

--------------------------------------------------------------------------------


 

b)            The Participant acknowledges that no election under
Section 83(b) of the Internal Revenue Code of 1986 may be filed with respect to
this award.

 

8)             Miscellaneous.

 

a)             No Rights to Employment; Forfeiture of Unvested RSUs upon
Employment Termination.  The Participant acknowledges and agrees that the
vesting of the RSUs pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company (not through the act of being
hired or purchasing shares hereunder).  The Participant further acknowledges and
agrees that (i) the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of continued
engagement as an employee or consultant for the vesting period, for any period,
or at all and (ii) in the event that the Participant ceases to be employed by
the Company for any reason or no reason, except as otherwise provided in
Section 2 or Section 6 above, all of the RSUs that are unvested as of the time
of such employment termination shall be forfeited immediately and automatically
to the Company, without the payment of any consideration to the Participant,
effective as of such termination.

 

b)            Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

c)             Waiver.  Any provision for the benefit of the Company contained
in this Agreement may be waived, either generally or in any particular instance,
by the Board of Directors of the Company.

 

d)            Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

 

e)             Notice.   All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery or five days after
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 8(e).

 

f)             Pronouns.  Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.

 

g)            Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

 

h)            Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.

 

i)              Governing Law.  This Agreement shall be construed, interpreted
and enforced in accordance with the internal laws of the State of Delaware
without regard to any applicable conflicts of laws.

 

--------------------------------------------------------------------------------


 

j)              Participant’s Acknowledgments.  The Participant acknowledges
that he or she: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.

 

k)             Unfunded Rights.  The right of the Participant to receive Common
Stock pursuant to this Agreement is an unfunded and unsecured obligation of the
Company.  The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.

 

l)              Section 409A.  If and to the extent any portion of any
distribution of Common Stock hereunder to a Participant in connection with his
or her employment termination is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and the Participant
is a specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, as
determined by the Company in accordance with its procedures, by which
determination the Participant (through accepting the Award) agrees that he or
she is bound, such portion of the distribution shall not be paid before the day
that is six months plus one day after the date of “separation from service” (as
determined under Code Section 409A) (the “New Payment Date”), except as Code
Section 409A may then permit.  The aggregate of any shares of Common Stock that
otherwise would have been distributed to the Participant during the period
between the date of separation from service and the New Payment Date shall be
distributed to the Participant in a lump sum on such New Payment Date, and any
remaining distributions will be made on their original schedule.  The Company
makes no representations or warranty and shall have no liability to the
Participant or any other person if any provisions of or distributions under this
Award are determined to constitute nonqualified deferred compensation subject to
Code Section 409A but do not to satisfy the conditions of that section.

 

m)            Regulatory Condition.  Any distribution, acceleration, vesting or
payment of benefits to a Participant pursuant to this Agreement or otherwise, is
and shall be subject to and conditioned upon prior compliance with all
applicable provisions and requirements, including prior regulatory approval
requirements, if applicable, of 12 U.S.C. § 1828(k) and any regulations
promulgated thereunder.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

«First_Name» «Last_Name»

 

«Address_1»

 

«City», «State» «Zip»

 

--------------------------------------------------------------------------------
